DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12 recites “a pointed cylindrical protrusion”, however it is unclear how the protrusion can be pointed and cylindrical. For the purpose of examination, the limitation is interpreted as a cylindrical end with a protrusion which is pointed such as frustoconical. Claims 2-6 are rejected based on claim dependency on claim 1.
Claim 6 recites “said pointed cylindrical protrusion is curved at an approximately 90 degrees angle from the longitudinal axis to enable stain removal from a hard to reach tooth surface”, it is unclear how the cylindrical protrusion is curved at a 90 degree angle to the longitudinal axis. For the purpose of examination, the limitation is interpreted as the cylindrical protrusion being positioned at 90 degree angle to the longitudinal axis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman et al (US 2007/0190485) in view of Bertiller et al (DE 102007024809) and Davison et al (US 5,324,299).
In regard to claim 1, Hayman discloses an apparatus for tooth stain removal (par 11 discloses a dental instrument which removes plaque or tartar from teeth) comprising: 
a portable hand-held base unit (handle portion 102); 
an electric motor (electric vibration device 602, which is disclosed as a linear motor or stepper device in par 604 ) emplaced within said base unit (see par 53 which discloses the motor within housing 102), wherein said electric motor generates linear motions along a longitudinal axis (see par 604 or figures 5-6); and a tip ( scaler tip 104) with a distal end with a pointed cylindrical protrusion (end 14, which is disclosed as a point in par 5) and movably coupled to a 
Hayman fails to disclose the tip being a chisel tip, said chisel tip comprises a proximal section with a groove configured to movably cooperate with a retaining clip, wherein the retaining clip is fixedly coupled to the base unit, wherein said groove comprises a width that defines maximum limits of said reciprocating motion, wherein the chisel tip further comprises a distal section having a crescent shaped edge with a rounded face terminating in a distal end with a pointed cylindrical protrusion on a front side and a fin opposite said crescent shaped edge having a vertical substantially flat edge conjoined to a horizontal substantially flat edge via a 90-degree corner, wherein said fin comprises a broad cleaning surface on each of a left and right sides.

    PNG
    media_image1.png
    199
    415
    media_image1.png
    Greyscale

Annotated figure 8
However, Bertiller teaches a dental hand tool system (10) having a hand held base unit (dental hand held device 12) with a chisel tip (the tip 14 is disclosed as a chisel tip in par 23 of 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Hayman to have the tip be a chisel tip, said chisel tip comprises a proximal section with a groove configured to movably cooperate with a retaining clip, wherein the retaining clip is fixedly coupled to the base unit, wherein said groove comprises a width that defines maximum limits of said reciprocating motion, as taught by Bertiller for the purpose of minimizing damage to the patient or the dental apparatus as a result of unintentional removal of the tip during an operation. 
Additionally, Davison teaches a tip (blade of figures 6-10) further comprises a distal section (blade 50) having a crescent shaped edge with a rounded face (recess/hook portion 62, which appears to be rounded along the hooked portion) terminating in a distal end with a pointed cylindrical protrusion on a front side (pointed end of hook portion 64) and a fin opposite said crescent shaped edge having a vertical substantially flat edge conjoined to a horizontal substantially flat edge via a 90-degree corner (see annotated figure 8, where the horizontal and vertical edge is at 90 degree corner), wherein said fin comprises a broad cleaning surface on each 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to modify Hayman/Bertiller to have the chisel tip further comprises a distal section having a crescent shaped edge with a rounded face terminating in a distal end with a pointed cylindrical protrusion on a front side and a fin opposite said crescent shaped edge having a vertical substantially flat edge conjoined to a horizontal substantially flat edge via a 90-degree corner, wherein said fin comprises a broad cleaning surface on each of a left and right sides as disclosed by Davison for the purpose of providing a desirable motion along the length of the blade/tip.
In regard to claim 2, Hayman further discloses said electric motor is a linear DC motor (par 43 discloses the linear motor device being a DC motor). 
In regard to claim 5, Hayman/Bertiller/Davison disclose the claimed invention as set forth above in claim 1. Hayman further discloses said pointed cylindrical protrusion (14) is configured for removing stains in area between teeth (par 5 discloses the end 14 being scraped against a surface of a tooth and thus would be able to be positioned between the teeth). Davison further teaches the broad surface which could be configured for removing stains on a main surface of each tooth (see figures 6-10, where the broad surface could be used to clean the surface).
In regard to claim 6, Hayman/Bertiller/Davison disclose the claimed invention as set forth above in claim 5. Davison further teaches said pointed cylindrical protrusion (64) is 
In regard to claim 7, Hayman discloses an apparatus for tooth stain removal (par 11 discloses a dental instrument which removes plaque or tartar from teeth) comprising: 
a portable hand-held base unit (handle portion 102); 
an electric motor (electric vibration device 602, which is disclosed as a linear motor or stepper device in par 604) emplaced within said base unit (see par 53 which discloses the motor within housing 102), wherein said electric motor generates vibratory linear motions along a longitudinal axis (see par 604 or figures 5-6); and 
a tip ( scaler tip 104) with a distal end with a pointed cylindrical protrusion (end 14, which is disclosed as a point in par 5) and movably coupled to a distal end of the base unit (par 52 discloses the tip 104 being attached to the distal end of the handle and par 63-65 discloses the pick being oscillated via the motor) and coupled to said electric motor such that said vibratory linear motions are transmitted from the electric motor to the chisel tip causing a reciprocating motion of said chisel tip with respect to the base unit along said longitudinal axis (in view of par 64-66 which discloses the placement of the linear vibration device along the longitudinal axis seen in figure 6 resulting in the movement along the longitudinal axis),
Hayman fails to disclose the tip being a chisel tip, wherein said base unit is isolated from said reciprocating motions of said chisel tip, said chisel tip comprises a proximal section with a groove configured to movably cooperate with a retainer, wherein said retainer is fixedly coupled to the base unit to allow said reciprocating motion of the chisel tip along the longitudinal axis, wherein the chisel tip further comprises a distal section having a crescent shaped edge with a rounded face terminating in a distal end with a pointed cylindrical protrusion on a front side and 
However, Bertiller teaches a dental hand tool system (10) having a hand held base unit (dental hand held device 12) with a chisel tip (the tip 14 is disclosed as a chisel tip in par 23 of translation) with a proximal section (end part 60) with a groove (shaping part 30, which is disclosed as having a slot in par 25 of the translation and seen in figures 2-6) configured to movably cooperate with a retaining clip (elevations 50/51 and 50a/51a which are disclosed to cooperate with the shaping part 30 in par 28 of the translation), wherein said retaining clip (50/51 and 50a/51a) is fixedly coupled  to the base unit (the hand tool 12 is disclosed as having elevations 50/51 in par 28 of translation see figures 6 and 7), and wherein said base unit (12) is isolated from said reciprocating motions of said chisel tip (via the rubber ring 52 as disclosed in par 29). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Hayman to have the tip be a chisel tip, said chisel tip comprises a proximal section with a groove configured to movably cooperate with a retaining clip, wherein the retaining clip is fixedly coupled to the base unit, wherein said groove comprises a width that defines maximum limits of said reciprocating motion and wherein said base unit is isolated from said reciprocating motions of said chisel tip, as taught by Bertiller for the purpose of minimizing damage to the patient or the dental apparatus as a result of unintentional removal of the tip during an operation. 
Additionally, Davison teaches a tip (blade of figures 6-10) further comprises a distal section (blade 50) having a crescent shaped edge with a rounded face (recess/hook portion 62, 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to modify Hayman/Bertiller to have the chisel tip further comprises a distal section having a crescent shaped edge with a rounded face terminating in a distal end with a pointed cylindrical protrusion on a front side and a fin opposite said crescent shaped edge having a vertical substantially flat edge conjoined to a horizontal substantially flat edge via a 90-degree corner, wherein said fin comprises a broad cleaning surface on each of a left and right sides as disclosed by Davison for the purpose of providing a desirable motion along the length of the blade/tip.
In regard to claim 8, Hayman further discloses said electric motor is a linear DC motor (par 43 discloses the linear motor device being a DC motor). 
In regard to claim 11, Hayman/Bertiller/Davison disclose the claimed invention as set forth above in claim 7. Hayman further discloses said pointed cylindrical protrusion (14) is configured for removing stains in area between teeth (par 5 discloses the end 14 being scraped against a surface of a tooth and thus would be able to be positioned between the teeth). Davison further teaches the broad surface which could be configured for removing stains on a main 
In regard to claim 12, Hayman/Bertiller/Davison disclose the claimed invention as set forth above in claim 11. Davison further teaches said pointed cylindrical protrusion (64) is positioned at an approximately 90 degrees angle from the longitudinal axis to enable stain removal from a hard to reach tooth surface (see annotated figure 8).
In regard to claim 13, Hayman/Bertiller/Davison disclose the claimed invention as set forth above in claim 1. Bertiller further teaches said groove comprises a width that defines maximum limits of said reciprocating motion (see figures 2-7 and par 18 which discloses an attachment movement that is limited by the fastening of the shape part 30 to the elevation 50/51 resulting in the direction of movement  as set forth in par 9 and 29).
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman et al in view of Bertiller et al and Davison as applied to claim 1 above, and further in view of Schwarz-Hartmann et al (US 5,974,615).
In regard to claim 3, Hayman/Bertiller/Davison disclose the claimed invention as set forth above 1. Hayman further discloses the electric motors operating within an audible frequency spectrum in order to minimize electromagnetic interference (par 9) and provides a vibration frequency range between 10 hz and 10 Khz depending on the system particulars (par 45), but fails to disclose the operating frequency being approximately 165 Hz.
However, Schwarz-Hartmann discloses a rotary movement in a dental cleaning device (toothbrush 1) which has an operation frequency of 165 Hz (col 3 lines 1-5) for the purpose of positively removing the loosened plaque (col 3, lines 55-57).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regard to claim 9, Hayman/Bertiller/Davison disclose the claimed invention as set forth above 7. Hayman further discloses the electric motors operating within an audible frequency spectrum in order to minimize electromagnetic interference (par 9) and provides a vibration frequency range between 10 hz and 10 Khz depending on the system particulars (par 45), but fails to disclose the operating frequency being approximately 165 Hz.
However, Schwarz-Hartmann discloses a rotary movement in a dental cleaning device (toothbrush 1) which has an operation frequency of 165 Hz (col 3 lines 1-5) for the purpose of positively removing the loosened plaque (col 3, lines 55-57).
Therefore, as Hayman provides a known operating frequency range which comprises the claimed frequency and provides a motivation to remain within the audible frequency range, it would be obvious to one of ordinary skill in the art, at the time of applicant’s filing to have the operation frequency be 165 Hz as disclosed by Schwarz-Hartmann for the purpose of effective cleaning with minimal electromagnetic interference thus limiting malfunctioning of other communicative equipment used in a dental procedure (Hayman, par 45) and effectively remove In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman et al in view of Bertiller et al and Davison as applied to claim 1 above, and further in view of Buchanan (US 2008/0096163).
In regard to claim 4, Hayman/Bertiller/Davison disclose the claimed invention as set forth above in claim 1. Hayman discloses the use of stainless steel in passive instruments in par 5, but Hayman/Bertiller/Hood fail to disclose the chisel tip comprising stainless steel.
However, Buchanan discloses an ultrasonic dental instrument having a tip (14) comprising a medical grade stainless steel (par 20).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s filing to have the chisel tip of Hayman/Bertiller/Hood comprise stainless steel which is disclosed as a known material for the intended use by Buchanan since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In regard to claim 10, Hayman/Bertiller/Davison disclose the claimed invention as set forth above in claim 7. Hayman discloses the use of stainless steel in passive instruments in par 5, but Hayman/Bertiller/Hood fail to disclose the chisel tip comprising stainless steel.
However, Buchanan discloses an ultrasonic dental instrument having a tip (14) comprising a medical grade stainless steel (par 20).
In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772